—In a neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Westchester County (Edlitz, J.), dated January 26, 1998, which granted a petition for an extension of placement of the child.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant challenges an order which extended the child’s placement with the Department of Social Services, the appeal is academic as the period of placement has expired (see, Matter of Latonia J., 249 AD2d 546; Matter of Carlos S., 243 AD2d 569; Matter of Ricardo R., 220 AD2d 431; Matter of Greg W., 213 AD2d 414). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.